DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzinger (U.S. 2016/0315361) in view of Pasewald (U.S. 2017/0155103).
Regarding claim 1, Petzinger discloses a fire containment device comprising:
a container (12) having an opening for access to a container interior;
a closure (11) for the container opening; and
a liner (42) filled with a free-flowing fire extinguishing material provided within the container interior, the linger is compartmentalized to separate the material in defined regions (Paragraph 26), the liner is formed from a sacrificial material that is adapted to disintegrate upon exposer to heat whereby 
Petzinger fails to disclose the fire extinguishing agent is expanded glass granulate and the liner if made of a plurality of compartments.
However, Pasewald teaches a fire containment device, which utilizes expanded glass granulate (5), which is located in a plurality of compartments (4).
The substitution of one known element for another would have been obvious to one having ordinary skill in the art at the time the invention was filed, since substituting the glass granulates of Pasewald would have yielded predictable results, namely, allowing for the suppression of fire without the need for liquid based materials and still maintaining the free flowing nature to surround the object that creating the fire situation (Paragraph 39 and 40) and also preventing the release of harmful dust of other dry fire extinguishing materials (Paragraph 42), and wherein having a plurality of comparments allows for controlled release of material based on compartment rupture and allows for modular construction.
Regarding claim 2, Petzinger discloses the container having an interior wall defining an interior region of the container and an exterior wall defining an exterior region of the container, the  liner compartment is aligned in a parallel relation and adjacent to the interior wall of the container.
Regarding claim 6, the closure is a flap.
Regarding claim 8, the liner is formed from a flammable fabric material (Paragraph 28).
Regarding claim 9, Petzinger fails to disclose the compartments are generally tubular shaped.
However, Pasewald teaches utilizing a plurality of compartments for the extinguishing material, which a generally tubular shaped (4, rectangular tube).
The substitution of one known element for another would have been obvious to one having ordinary skill in the art at the time the invention was filed, since substituting the tubular shaped 
Regarding claim 11, Petzinger discloses the linder is secured to the interior wall of the container (the liner is sealed inside the container is thus secured).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzinger and Pasewald, as applied above, and further in view of Zubrod (U.S. 9,725,365).
Regarding claim 3, Petzinger and Pasewald disclose the invention as described above, but fail to disclose the glass granulate is foamed silicon dioxide glass spheres.
However, Zubrod silicon dioxide is a well-known fire proofing material (Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have utilized silicon dioxide as taught by Zubrod, or any known glass material or anti fire material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intende use as a matter of obvious design choice. In re Lenshin, 125 USPQ 416.
Regarding claim 4, Pasewald, as applied to Petzinger above, teaches the glass granulate can be made of spheres having a diameter between about 1mm to 4mm (Paragraph 36).
Regarding claim 5, Pasewald, as applied to Petzinger above, further teaches a blend of spheres hacving a diameter of 1mm, 2mm, 3mm and 4mm, but is silent to the ratio between between the sizes, specifically being 1:1:1:1.
However, such a ratio is a result effective variable, wherein the size of the spheres and ratio of would affect the insulation properties and ability to cover the object when released. Furthermore, the applicant fails to disclose criticality for such ratio over other ratios.
In re Aller, U105 USPQ 233. MPEP 2144.05 II.

Claims 7, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzinger and Pasewald, as applied above, and further in view of Knijnenburg (U.S. 9,597,535).
Regarding claims 7 and 10, Petzinger and Pasewald disclose the invention as described above, but fail to disclose a filter disposed within the container interior and secured to the interior wall nor a vent from the interior wall to the exterior wall of the container.
However, Knijnenburg teaches a fire containment device which further includes a filter (Column 7, Lines 42-45)  and vent (3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have included a filter and vent as taught by Knijnenburg, since doing so would yield predictable results, namely, the ability to filter dangerous gases released from the system and exhaust gases to prevent over pressurization (Column 2, Lines 41-65). 
Regarding claim 14, Petzinger and Pasewald disclose the invention as claimed, as similarly described above, but fail to include an exterior sleeve containing fire-resistant gloves and a fire-resistant blanket.
However, Knijnenburg further teaches including a compartment (sleeve) for including fire-resistant gloves and a fire-resistant blanket (Column 9, Lines 57-64).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have included an exterior sleeve with fire-resistant gloves and a fire-resistant blanket as taught by Knijnenburg, since doing so would allow one to handle possible burning material with a higher degree .

Response to Arguments
Applicant's arguments filed 04 May 2021 have been fully considered but they are not persuasive. 
Though the interpretation of the claim was defeated by the amendment, for claims 1 and 14, the prior art reference Pasewald teaches having a plurality of compartments, as described in the new grounds of rejection above. 
To clarify, in the previous rejection the liner of Petzinger is compartmentalized, i.e. in a compartment, but is not made of a plurality of compartments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/VIET LE/               Primary Examiner, Art Unit 3752